712 N.W.2d 178 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST C. Andrew JOHNSON, a Minnesota Attorney, Registration No. 50507.
No. A05-1923.
Supreme Court of Minnesota.
March 31, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent C. Andrew Johnson has committed professional misconduct warranting public discipline, namely, negligent misappropriation of client funds and failure to maintain proper trust account books and records in violation of Minn. R. Prof. Conduct 1.15(a), (b), (c)(3), and (h).
In accordance with Rule 14(a), Rules on Lawyers Professional Responsibility (RLPR), the matter was referred to a referee with directions to hear and report his findings of fact and recommendations for disposition of the petition for disciplinary action. Respondent and the Director have entered into a stipulation in which respondent admits that the referee's findings of fact and conclusions of law are conclusive and waives his right to briefing and oral argument to this court. The parties jointly recommend that the appropriate discipline is a public reprimand, a 60-day suspension, stayed, and probation for a period of two years, subject to the following conditions:
a. Respondent shall cooperate fully with the Director's office in its efforts to monitor compliance of respondent's probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall maintain, or retain an accountant to maintain, law office and trust account books and records in compliance *179 with Minn. R. Prof. Conduct 1.15(h), as amended effective October 1, 2005. These books and records include the following: client subsidiary ledger, checkbook register, monthly trial balances, monthly trust account reconciliation, bank statements, canceled checks, duplicate deposit slips and bank reports of interest, service charges, and interest payments to the Lawyer Trust Account Board. Such books and records shall be made available to the Director within 30 days of the approval of this stipulation and thereafter shall be made available to the Director at such intervals as he deems necessary to determine compliance.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent C. Andrew Johnson is publicly reprimanded, suspended from the practice of law for 60 days, stayed, and placed on probation for two years subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Helen M. Meyer
Associate Justice